EXHIBIT 99.1 RADA ELECTRONIC INDUSTRIES LTD. FOR IMMEDIATE RELEASE RADA ReceivesNon-Compliance Notice Regarding NASDAQMinimum Bid PriceRequirement Netanya, Israel, October 6, 2015 RADA Electronic Industries Ltd. (NASDAQ: RADA) announced today that on October 1, 2015 it received a notice from the Listing Qualifications Department of Nasdaq advising the Company that it was not in compliance with Nasdaq’s requirement that listed securities maintain a minimum bid price of $1.00 per share as set forth in the Nasdaq Listing Rules. RADA has a 180 day period, until March 29, 2016,to regain compliance with the $1.00 minimum bid price requirement. If at any time during this 180 day period the closing bid price of the Company’s securities is at least $1.00 for a minimum of ten consecutive business days, the Company will regain compliance and the matter will be closed. In the event the Company does not regain compliance, it may be eligible for an additional 180 calendar days' extension to regain compliance. To qualify, the Company will be required to meet the continued listing requirement for market value of publicly held shares and all other initial listing standards for The Nasdaq Capital Market, with the exception of the bid price requirement, and will need to provide written notice of its intention to cure the deficiency during the second compliance period by effecting a reverse stock split, if necessary. About RADA RADA Electronic Industries Ltd. is an Israel-based defense electronics contractor. The Company specializes in the development, production, and sales of Tactical Land Radar for Force and Border Protection, Inertial Navigation Systems for air and land applications and Avionics Systems and Upgrades. Note: Certain statements in this press release are "forward-looking statements" within the meaning of the Private Securities Litigation Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially. Such risk uncertainties and other factors include, but are not limited to, changes in general economic conditions, risks in product and technology developments, market acceptance of new products and continuing product demand, level of competition and other factors described in the Company's Annual Report on Form 20-F and other filings with the Securities and Exchange Commission. Contact: Shiri Lazarovich- C.F.O. RADA Electronic Industries Ltd. Tel: +972-9-8921111 Shiri.Lazarovich@rada.com
